229 S.W.3d 106 (2007)
Sharon Lee JEHLE, Petitioner/Appellant,
v.
Larry Eugene TUBBS, Respondent/Respondent.
No. ED 88521.
Missouri Court of Appeals, Eastern District, Division One.
April 17, 2007.
Motion for Rehearing and/or Transfer Denied June 7, 2007.
Application for Transfer Denied August 21, 2007.
Lawrence G. Gillespie, Gillespie Hetlage & Coughlin LLC, Clayton, MO, for appellant.
Sanford J. Boxerman, Capes, Sokol, Goodman & Sarachan, PC, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., and MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 7, 2007.

ORDER
PER CURIAM.
Sharon Lee Jehle (Mother) appeals from the trial court's judgment modifying a judgment of dissolution previously entered by the trial court, which had awarded her sole legal and physical custody of her two minor children. Mother argues the trial court erred in awarding Larry Eugene Tubbs (Father) unsupervised visitation of the minor children.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).